Order entered June 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00295-CV

                          IN THE INTEREST OF E.B., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-10-03980 U

                                           ORDER
       We GRANT appellant’s June 13, 2014 second motion for extension of time and ORDER

the brief be filed no later than July 3, 2014. Appellant is cautioned that no further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE